Order entered January 30, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00871-CV

                                   ERIC DRAKE, Appellant

                                                V.

                 TRAVELERS INDEMNITY COMPANY, ET AL, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 13-01062

                                            ORDER
       By order dated January 17, 2014, the Court requested that the Court Reporter in the

above referenced cause file, within ten days of the date of that order, either (1) the reporter’s

record; (2) written verification that no hearings were recorded or no request for the reporter’s

record has been made; or (3) written verification that appellant has not been found indigent and

has not paid or made arrangements to pay for the record. The Court has received notice from the

court reporter that Appellant has not requested the reporter’s record in this cause. Therefore, we

ORDER Appellant within TEN DAYS of the date of this order, to file (1) notice that Appellant

has requested preparation of the reporter’s record; and, (2) written verification that appellant has

paid or made arrangements to pay the reporter’s fee; or written documentation that appellant has

been found to be entitled to proceed without payment of costs. If the Court does not receive the
required documentation within the time specified, the Court will order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).




                                                    /s/       CAROLYN WRIGHT
                                                              CHIEF JUSTICE